Title: To George Washington from Thomas Jefferson, 9 March 1793
From: Jefferson, Thomas
To: Washington, George



[Philadelphia] Mar. 9. 93.

Th: Jefferson presents his respects to the President & sends him a letter put into his hands by Govr St Clair. he also sends him Govr Clinton’s answer, this moment received. he does not say how it happened that Th: J’s letter of Feb. 17. did not get to him till Feb. 28. it was certainly put into the Post office here on the morning of Feb. 18. it must be presumed the Govr has been absent from New York.
